Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed February 26, 2021 has been entered and made of record. Claims 1, 3, 7, and 9 have been amended; and claims 11-14 have been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record.
Claims 2-14 are allowable in view of their dependency from claim 1.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the photo mode is divided according to the slit width of the illuminating slit during photographing and/or whether a mydriatic treatment is carried out; and a preliminary analysis module used for selecting a corresponding deep learning model for different photo modes and classifying input eye images based on the characteristics of lens”

cataracts,  retinoblastoma, or other abnormalities may be indicated. Observation of the retina may be facilitated by the application of mydriatic agents. The test results may be compared with known, published, or otherwise available data from normal and/or abnormal results of reflex testing, [i.e., pattern recognition for recognizing the mydriatic photo mode of an input eye image]. For example, an image of the red light reflected from a patient's retina may be compared with an image of the red light reflected from a normal retina (that is, a retina not exhibiting characteristics of any detectable abnormality) to determine if any abnormality is present, [i.e., a pattern recognition module used for recognizing the Mydriatic photo mode] (Par. 01730-01734); but fails to teach or suggest, either alone or in combination with the other cited references, the selecting a corresponding deep learning model for different photo modes and classifying input eye images based on the characteristics of lens.

The prior art of record, Ho et al, (US-PGPUB 2008/0234144) discloses the performing rapid pattern recognition to determine the slit width sequence, [i.e., a pattern recognition module used for recognizing the slit width photo mode], (Par. 0079); but fails to teach or suggest, either alone or in combination with the other cited references, the 

The prior art of record, Ramesh Kumar et al, (US-PGPUB 2018/0206717), discloses classifying input eye images based on the characteristics of lens, (see at least: Par. 0069-0072, the brightness distributions thus determined and/or the structure of the eye lens serve the purpose of classifying the cataract on the basis of comparison values, into: soft cataract, b) medium cataract and hard cataract, [i.e., classifying input eye images based on the characteristics of lens]); but fails to teach or suggest, either alone or in combination with the other cited references, the selecting a corresponding deep learning model for different photo modes and classifying input eye images based on the characteristics of lens

A non- patent literature, Pritam et al, (“Sensitivity and specificity of automated 
analysis of single-field non-mydriatic fundus photographs by Bosch DR Algorithm-Comparison with mydriatic fundus photography (ETDRS) for  screening in undiagnosed diabetic retinopathy, PLoS ONE 12 (12): e0189854. https://doi.org/10.1371/journal.pone.0189854, December 27, 2017), discloses acquiring single external fundus image of each eye using the Bosch non-mydriatic fundus
camera, which offers both non-mydriatic and mydriatic modes for faster and accurate detection. The fundus images captured from the patients were analyzed by the Bosch DR Algorithm, which performs classification, (see Page 4, first and second paragraphs). However, while disclosing the acquiring and classifying the fundus images; Pritam et al 

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
Nanjo, (US-PGPUB 2003/0025876) provide an ophthalmic photographing 
apparatus capable of photographing a fundus and a slit-sectioned anterior segment of an eye under non-mydriatic conditions, (Par. 0006), using a slit light illumination optical system 40 comprising a slit plates having a desired slit width, (Par. 0028). The ophthalmic photographing apparatus may be used for photographing a fundus using a non-mydriasis photographing mode, and mydriasis photographing mode, (Par. 0030-0040). However, while disclosing the use of different photographing modes, for imaging a fundus, Nanjo fails to teach or suggest, either alone or in combination with the other cited references, the selecting a corresponding deep learning model for different photo modes and classifying input eye images based on the characteristics of lens.

US-PGPUB 2020/0211235, discloses the use of different cameras across the 
cohorts. Non-mydriatic 2-field (optic disc and fovea-centerd) retinal photography is performed for all eyes, for some people, and a Mydriatic 2-field retinal photography is performed for different people, (Par. 0098), and defining Diabetic retinopathy (DR) levels from all retinal images using the International Classification DR Scale, [i.e., classifying input eye images based on the characteristics of lens], (Par. 0099); but fails to teach or 

US-PGPUB 2004/0004694, discloses the selecting a desirable photographing 
processing mode from the group composed of the diffusion illumination mode, the direct illumination mode, the indirect illumination mode, the fluorescence mode, the crystalline lens and vitreous body mode, the diaphanoscopic mode, and the eye fundus and gonioscopic mode, and for each of the photographing processing modes, respective setting information related to at least a slit width, (Par. 0091); but fails to teach or suggest, either alone or in combination with the other cited references, the selecting a corresponding deep learning model for different photo modes and classifying input eye images based on the characteristics of lens.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/04/2021